Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 28, 2002, convicting defendant, after a jury trial, of assault in the second degree, and sentencing her to a term of two years, unanimously affirmed. The matter is remitted to Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (5).
The court properly declined to submit assault in the third *665degree as a lesser included offense of assault in the first degree since there was no reasonable view of the evidence, viewed most favorably to defendant, that she committed the lesser offense but not the greater.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580, 584 [1976]). Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.